Exhibit 10.3

 

LOGO [g399002g18l60.jpg]

October 5, 2012

Travelport, LP

Travelport Global Distribution System B.V.

300 Galleria Parkway, N.W.

Atlanta, GA 30339

 

Re:    Eighteenth Amendment to Subscriber Services Agreement, dated as of
July 23, 2007 as amended (“Agreement”) between
Travelport, LP, (“Travelport”), Travelport Global Distribution System B.V.
(“TGDS” and, together with Travelport,
collectively, “Galileo”) and Orbitz Worldwide, LLC (“Subscriber”)

Ladies and Gentlemen:

This letter constitutes a Eighteenth Amendment (“Amendment”) to the Agreement
referenced above. Capitalized terms used in this Amendment and not otherwise
defined shall be used as defined in the Agreement.

Effective as September 14, 2012 (“Amendment Effective Date”), Galileo and
Subscriber hereby agree as follows:

1. Services Summary Revision. The Services Summary – Europe to the Agreement is
amended as set forth in Exhibit A.

2. General. This Amendment shall be binding upon and inure to the benefit of and
be enforceable by the Parties hereto or their successors in interest, except as
expressly provided in the Agreement. Each Party to this Amendment agrees that,
other than as expressly set out in this Amendment, nothing in this Amendment is
intended to alter the rights, duties and obligations of the Parties under the
Agreement, which shall remain in full force and effect as amended hereby. In the
event of a conflict between the terms and conditions of this Amendment and the
terms and conditions of the Agreement, the terms and conditions of this
Amendment shall govern. This Amendment may be executed by the Parties in
separate counterparts and each counterpart shall be deemed to be an original,
but all such counterparts together shall constitute one and the same instrument.

 

1



--------------------------------------------------------------------------------

The Parties have caused this Amendment to be executed by the signatures of their
respective authorized representatives.

 

Orbitz Worldwide, LLC     

Travelport, LP

By: Travelport Holdings LLC as General Partner

Signature:  

/s/ Stephen Praven

     Signature:  

/s/ Scott Hyden

Name:   Stephen Praven      Name:   Scott Hyden Title:   VP, Business
Development      Title:   VP/GM Date:   10/5/12      Date:   10/10/12       
Travelport Global Distribution System B.V.        Signature:  

/s/ Marco van Ieperen

       Name:   Marco van Ieperen        Title:   Director        Date:   08
October 2012

 

2